Citation Nr: 1203459	
Decision Date: 01/31/12    Archive Date: 02/07/12	

DOCKET NO.  09-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for claimed residuals of a gunshot wound to the right biceps.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression, and if so whether the claim may be allowed.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a disability of the right lower extremity, to include residuals of fragment wound to the right ankle and flat feet.  

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1970.  This included service in Vietnam from July 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Nashville.  

The only issues certified for the Board's review at this time are those listed on the title page of this decision.

With regard to the Veteran's claims for service connection for a psychiatric disability, the RO has listed separate issues, with one being service connection for depression and the other service connection for PTSD.  However, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), a recent case by the United States Court of Appeals for Veterans Claims (Court), the Board has recharacterized the issue as listed on the title page of this of this decision.  The decision set forth below grants the application to reopen the claim of entitlement to service connection for a chronic acquired psychiatric disorder.  The underlying issue for service connection for a psychiatric disorder, however classified, on the merits, is addressed in a Remand at the end of the decision below and is remanded to the RO by way of the Appeals Management Center in Washington, D.C.  

Additionally, the issue of the Veteran's claim for an increased disability rating for his diabetes mellitus will be addressed in the Remand following the decision below and is remanded to the RO by way of the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Any current disability involving the right biceps did not manifest in service or for many years thereafter, and is not shown to be related to the Veteran's active service.  

2.  Service connection for PTSD was denied by rating decision dated in January 2000.  Information concerning stressors had not been provided, and it was held that PTSD was no demonstrated.  The Veteran was informed of the determination and of his right to appeal.  He did not appeal within year of the date of notification in February 2000.

3.  The Veteran filed a claim to reopen the issue of service connection for a chronic acquired psychiatric disorder, namely PTSD and/or depression, in a communication received in June 2008.  Evidence added to the record since the January 2000 decision is neither cumulative nor redundant of previously reviewed evidence, and relates to previously unestablished facts.  

4.  In an October 2004 rating decision, service connection for Athlete's foot with swelling was denied.  By rating decision dated in August 2005, service connection for claimed fragment residuals of the right ankle was denied.  Following notification in September 2005, in pertinent part, service connection for claimed fragment residuals of the right ankle (also claimed as flat feet with swelling) was denied.  He was provided with the basis for the denial.  The Veteran was informed of his right to appeal.  He did not appeal within one year of the date of notification in September 2005.

5.  The Veteran filed a claim to reopen the issue of service connection for a disability involving the lower extremities, including flat feet, in September 2008.  Evidence associated with the claims file since the August 2005 denial is cumulative and redundant of evidence of record and does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a gunshot wound to the right biceps are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The January 2000 rating decision denying service connection for PTSD is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

3.  As evidence received since the January 2000 denial is new and material, the criteria for reopening a claim for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The October 2004 rating decision denying service connection for Athlete's foot and the August 2005 rating decision denying service connection for fragment wound residuals of the right ankle, claimed as flat feet with swelling, is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

5.  As evidence received since August 2005 is not new and material, the criteria for reopening a claim for service connection for a disability involving the feet and the right ankle are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 includes enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified, as amended, at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that communications of record, including ones dated in June 2008 and September 2008, comply with the mandates of the VCAA.  The Veteran was provided with notice of the information and evidence necessary to substantiate his claims.  He was also told what evidence VA would be responsible for obtaining and what evidence VA would assist him in obtaining.  With regard to the psychiatric disability, given the favorable disposition of the request to reopen his claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished at the present time.  

With regard to the claim with regard to a gunshot wound residual involving the right arm and whether new and material evidence has been received to reopen a previously denied claim for service connection for flat feet, a September 2008 letter informed him what type of evidence was necessary to show that residuals of a gunshot wound involving the right arm had existed from service to the present time.  He was told what types of evidence would help VA make its decision.  With regard to the feet, he was told what type evidence would qualify as new and material evidence.  He was informed of the reason for the previous denial being that the condition preexisted service and there was no evidence that the flat foot disorder had been permanently worsened as a result of his service.  He was also told that service connection for a fragment wound involving the right ankle (also claimed as flat foot with swelling) was denied as there was no evidence of an ankle injury in service and there was no evidence following service of a fragment involving the right ankle.  He was also told there was no objective evidence that his preexisting condition of flat feet had permanently worsened as a result of service.  

The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), in which the Court provided the VA must authorize a VA medical examination when there is (1) competent evidence that a current disability or persistent and frequent symptoms of a disability exist; (2) evidence establishing that an event, injury or disease incurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  The Veteran has not been accorded a rating examination with regard to the reported gunshot would involving the right upper extremity.  Based on a review of the evidence of record the Board does not find that one is in order.  The Board refers to 38 U.S.C.A. § 5107(a) in which it is stated that a claimant has the responsibility to present and support a claim for VA benefits.  Also, in Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009), it is indicated the support requirement of Section 5107(a) obligates a claimant to provide some evidentiary basis for his or her benefits claim.  Further, in Jones v. Shinseki, 23 Vet. App. 382, 391 (2009) it was indicated that "notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."  The claimant in this case has not submitted any evidence in support of his and the Board therefore does not believe that an examination in regard to this matter is in order.  

Pertinent Law and Regulations with Regard to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish a right to compensation for a grant of disability, a Veteran must show:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service-the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary of VA.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  

Claimed Gunshot Wound Residuals Involving the Right Biceps

The Veteran contends that while serving in Vietnam he was shot in the right upper biceps.  However, a review of the service treatment records does not make reference to any complaints of, treatment for, or a diagnosis of any type of disability involving the right biceps, including a gunshot wound.  The treatment records include the report of a separation examination in October 1970 at which time the Veteran himself stated that "my condition is excellent."  Clinical evaluation of the upper extremities was normal.  

The initial mention post service of any gunshot wound to the right biceps area did not come until 2008, a time many years following the Veteran's active service.  He stated that he received gunshot wounds in the right upper biceps of the arm.  In a statement received in August 2008, he reported that "after being shot in my upper right arm, I insisted in being put back on duty."  The record reveals the Veteran submitted claims for other disabilities prior to 2008 and did not make any reference at those times to having sustained a gunshot wound to the right biceps area.  Indeed, the medical evidence of record includes the report of a peripheral nerves examination on the Veteran by VA in June 2006.  The reason for the examination was evaluation for peripheral neuropathy, but the Veteran did not refer in any way to a gunshot wound involving the right biceps area to the examiner.  Clinical examination at that time did not refer to any disability involving the right biceps area.  

In considering the pertinent lay and medical history, the Board notes that the Veteran himself is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit has held that in certain situations, lay evidence can be sufficient with respect to establishing medical matters such as diagnosis.  More specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In the present case, the Veteran is competent to report that he sustained a gunshot wound to the right biceps area.  However, VA must consider the credibility of such evidence.  As noted above, service treatment records do not refer to any inservice complaints or findings referable to the Veteran having sustained a gunshot wound involving the right biceps area.  The Veteran himself indicated at the time of his separation examination that he was in excellent condition.  The Veteran was seen for various other medical concerns in the years following service and did not refer to a gunshot wound involving the right biceps until 2008, a time many years following service discharge.  Accordingly, the Board finds his recent statement with regard to his having sustained a gunshot wound to the right biceps area while in Vietnam many years ago to be in complete conflict with the objective medical evidence that does not refer to the presence of any disability involving the right biceps area, to include a gunshot wound residual.  Accordingly, testimony that the Veteran sustained a gunshot wound to the right biceps area is given no probative weight in light of the objective medical evidence showing no indication of any reported wound residuals during service or many years thereafter.  Consideration of 38 U.S.C.A. §1154(b) does not change this outcome.  There is no evidence of the claimed wound in service, so there no application of this provision concerning occurrence.  The appeal with regard to this matter is denied.

Application to Reopen Previously Denied Claim

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2011).

Under the pertinent law and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence presented since the last final denial on any basis (either on the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant on the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In the recent case of Shade v. Shinseki, 24 Vet App. 110 (2010), it was stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material evidence standard.  The Court indicated the phrase must be viewed as "enabling" reopening, rather than "precluding."  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Psychiatric Disability

A review of the record reveals that by rating decision dated in January 2000, service connection for PTSD was denied.  It was indicated that the Veteran failed to respond to a letter requesting information to support his claim.  It was also indicated that medical evidence from the VA Medical Center in Memphis showed no complaint of or treatment for any type of mental disorder, to include PTSD.  

Since the time of the 2000 decision, evidentiary submissions include reports of VA treatment and evaluation and lay statements for the Veteran.  The diagnoses include PTSD.  However, at the time of a VA psychology outpatient visit in January 2008, the Veteran was referred after receiving a gunshot wound during a home invasion.  This caused significant emotional distress and "exacerbating" PTSD symptoms.  The Veteran described a detailed account of combat experiences in Vietnam, and he focused specifically on an incident in which he saved a closed comrade who was hit by a tank explosion during a mortar attack, only to see the friend he saved shot to death shortly thereafter.  He was given an Axis I diagnosis at that time of PTSD.  Additionally, the Veteran was accorded a PTSD examination by a VA psychologist in January 2009.  The examiner noted the Veteran was a "very poor historian."  Following evaluation the Veteran was given an Axis I diagnosis of depression.  The examiner attributed this to recent life events such as the Veteran's home invasion, financial strain, and physical health decline.  With regard to PTSD, it was stated that the Veteran "does not appear to fully meet the diagnostic criteria."  

VA has also reviewed statements from the Veteran himself.  The Board finds this evidence and the VA outpatient reports sufficient to constitute new and material evidence to reopen the claim for service connection for a chronic acquired psychiatric disorder, to include PTSD and depression.  The credibility of the Veteran's testimony and his statements must be presumed for the purpose of determining the newness and materiality of the evidence per Justus, 3 Vet. App. at 510.  The communications from the Veteran constitute evidence that is material because they tend to establish an unestablished fact, merely, that the Veteran has PTSD attributable to his active service.  Accordingly, the application to reopen the claim for service connection for a chronic acquired psychiatric disorder, including PTSD, is granted.  The reopened claim for entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD and depression, will be discussed in the remand below.  


Disability Involving the Feet and the Right Ankle

A review of the record reveals that by rating decision dated in October 2004, service connection for Athlete's foot with swelling was denied.  The service treatment records were reviewed, as were VA outpatient reports dated between 1997 and 2004.  It was noted that the service treatment records were without reference to complaints or findings indicative of the presence of Athlete's foot with swelling.  Notation was made in February 2004 of swelling of the right ankle, but this was due to an injury sustained that month, a time years following service discharge, when the Veteran's granddaughter jumped on it.

By rating decision dated in August 2005, in pertinent part, service connection for residuals of a fragment to the right ankle, claimed as flat feet with swelling, was denied.  Notation was made that service treatment records showed that in September 1970 the Veteran was seen on one occasion for a complaint of a right ankle strain.  There was not much swelling and he was issued an Ace bandage.  There was no further pertinent complaint during the remainder of his service.  As noted above, at the time of separation examination, there were no pertinent complaints or abnormalities.  The post service treatment records referred to treatment for a right ankle strain in February 2004 after the Veteran reported that his granddaughter accidently jumped on his ankle.  X-ray studies taken in March 2004 showed some spurring, but no fractures, and there was no evidence of residuals of a fragment to the right ankle.

The evidence added to the record since 2005 refers to the Veteran's flat feet and to disability involving the right ankle.  The Veteran provided a copy of a preinduction examination in July 1968 at which time notation was made that he had flat feet but these were not considered disqualifying.  The remainder of the service treatment records, including the report of separation examination of October 1970, is without reference to flat feet.

The Board notes that a Veteran will be presumed to have been in sound condition when examined, accepted and enrolled into service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in disability during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  As noted above, reference was made to flat feet at the time of preinduction examination in 1968.  The service treatment records, however, contain no reference whatsoever to problems with the flat feet and at the time of separation examination in October 1970, no reference was made to flat feet at all.  The Veteran also did not refer to complaints of problems with the feet for years following service discharge.  It is clear, then, that there was no aggravation of any preexisting problems with the feet during the Veteran's active service.

Evidence added to the record since the 2005 rating decision consists primarily of reports of medical treatment and evaluation of the Veteran for various purposes.  The records are without reference to foot problems.  It is well established that temporary or intermittent flareups of a preexisting injury or disease not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  The post service record on appeal does not refer to the Veteran's bilateral foot symptomatology having caused problems for the years following service discharge.  With regard to the right ankle the evidence added to the record since the 2005 decision does not refer to a nexus between any current right ankle problems and the Veteran's active service.  The Veteran has recently indicated that his feet were worsened by his active service.  However, as noted by a VA examiner at the time of January 2009 examination of the Veteran, he is a "very poor historian. . . ."  The Veteran himself has provided no supporting medical documentation indicating a causal nexus between any current foot problems and his active service in 1969 and 1970 many years ago.  The claim for service connection for a disability involving the feet and the right ankle is not reopened and the claim remains denied.  


ORDER

New and material evidence having been received, the claim for service connection for a chronic acquired psychiatric disorder is reopened.  To this extent, and to this extent only, the appeal is granted.  

Service connection for residuals of a gunshot wound to the right biceps area is denied.  

New and material evidence not having been received, the request to reopen a previously denied claim of service connection for disability involving the feet and the right ankle remains denied and is not reopened.  


REMAND

With regard to the Veteran's psychiatric status, at the time of a PTSD examination of the Veteran in January 2009, the examiner attributed the principal diagnosis of depression to more recent life events such as the Veteran's home invasion, financial strain, and physical health decline.  The psychologist opined that the Veteran exhibited some symptoms of PTSD, but "does not appear to fully meet the diagnostic criteria."  

The Veteran himself has referred primarily to recollections of an incident in which he reportedly saved the life of a close friend who was shot to death shortly thereafter.  However, the name of the individual provided by the Veteran is not listed in the Vietnam Veterans Memorial Directory of Names as having been killed in action in Vietnam.  

While in Vietnam, the Veteran was assigned to the 514th Quartermaster Company, APO 96238.  His personnel records indicate that he participated in an unnamed campaign during that time.  There has been no research as to duties of the unit during the time frame to which the Veteran was assigned to it while in Vietnam.  

With regard to PTSD, the Board also notes that with regard to stressor verification regulation 38 C.F.R. § 3.304(f) has recently been amended and reads as follows:  If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and if the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the Veteran's service, the Veteran's testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terroristic activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; a vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness or horror.  

With regard to the Veteran's claim for an increased rating for his diabetes mellitus, he has indicated that the symptom picture has worsened significantly.  The record reflects that he was last accorded an examination for any purposes by VA in 2008, a time almost four years ago.  

In view of the foregoing, the Board believes that additional development is in order and the case is REMANDED for the following:  

1.  The Veteran should be contacted and asked to once again clarify the name of the individual he claims was his best friend who was killed in action in Vietnam.  He should be told that the name he has provided thus far is not listed in the Vietnam Memorial Directory of Names and he should be asked to state as accurately as he can the name of the individual who was killed and any other information about him.  He should also provide, within a time frame of about two months, if possible, the date of the tragic incident when the friend was reportedly killed.

2.  Thereafter, the VA should contact the US Army Joint Services and Records Research Center, Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA 22315, and request any information with regard to the activities of the 514th Quartermaster Company for the 2 or 3 months the Veteran provides, as appropriate.  Any available records with regard to the duties of this unit, to the include command and chronology, over the time frame from July 1969 to November 1970 should be obtained and associated with the claims folder.  If the search of available records results in negative results, the RO should notify the Veteran and his representative and afford them an opportunity for response.  

3.  Thereafter, the Veteran should be afforded an examination by a psychiatrist or psychologist to determine the nature and etiology of all the acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies, to include psychological testing, should be performed.  With respect to each diagnosed acquired psychiatric disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service (to include whether the disability manifested after one year after separation, and, if so, to what degree).  The rationale for any opinion expressed should be provided.  

5.  The Veteran should be accorded an examination by an examiner with appropriate expertise for the purposes of determining the current nature and extent of impairment attributable to his service-connected diabetes mellitus.  Any indicated studies are to be performed.  The examiner should address the impact on the Veteran's functioning of symptomatology attributable to his diabetes.  

6.  After ensuring compliance with the above development, as well as with any other notice and development action required by law, VA should review the claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond, before the case is returned to the Board.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required by the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information with regard to claimed stressful incidents in service or by attending any requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


